DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art is Gilbert et al (US 2004/0048388), Ismagilov et al (US 2012/0028342) and Mescher et al (US 2008/0249510). Gilbert et al teaches a microfluidic chip comprising at least one dialysis crystallization cell, the cell comprising: a substrate, a first level comprising a tank 56 defined at least partially by the substrate and by an outer wall of the cell, the tank being in fluid communication with a channel 14 for inlet and a channel for outlet of a solution allowing the crystallization method to be implemented; and a second level comprising a dialysis chamber 58 defined at least partially by an inner wall of the cell without contact with the substrate and by a dialysis membrane 52. Ismagilov teaches a substrate made of PMMA and in situ x-ray diffraction. Mescher et al teaches a membrane is directly integrated with the microfluidic structures and the membrane 450 is clamped around its outer edge 455 so that it forms a sealed wall of the cavity 420. The prior art does not teach, suggest or provide any rationale for an inner wall comprising at least one one-piece portion in which the periphery of said membrane is kept sealed, an upper face and a lower face of the periphery of the membrane being sealed in the same one-piece portion of the inner wall formed from a transparent photosensitive resin, the periphery of the membrane being integrated into said one-piece portion, the membrane being fixed by non-chemical gluing on the transparent photosensitive resin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714